Citation Nr: 1430007	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  October 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Philadelphia, Pennsylvania, and the Appeals Management Center (AMC) in Washington, DC, respectively.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

In December 2010 and February 2012, the Board remanded these matters for further development, and they are now returned to the Board for further review.

The issues of entitlement to service connection for a facial nerve disorder and for heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Hearing Transcript at 14 and 21.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Peripheral Neuropathy

The Veteran had active service from January 1964 to January 1966, including service in Vietnam from September 1965 to January 1966.  See DA Form 24.  He claims that he has peripheral neuropathy of the right upper extremity, and both lower extremities, as a result of herbicide exposure in Vietnam.

A veteran who had active service "in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. . ."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provided for presumptive service connection for certain listed diseases, including acute and subacute peripheral neuropathy.  Note 2 explained that "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of the event."  In September 2013, the provisions of 38 C.F.R. § 3.309(e) were amended based on a September 2010 report of the National Academy of Sciences which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  Accordingly, the terms "acute and subacute" were replaced by "early onset" and the Note which required that neuropathy be transient was removed.  Peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to quality for the presumption of service connection.  78 Fed. Reg. 54763 (Sept. 6, 2013) 

Based on the Veteran's Vietnam service, herbicide exposure has been conceded.  

Most recently, the Veteran's claims were remanded for a new VA examination because the January 2011 VA examination (with a May 2011 addendum) were conflicting and did not clearly address whether the Veteran had peripheral neuropathy of any particular extremity that was related to his active service, including herbicide exposure.  The Veteran was subsequently provided with a March 2012 VA examination (with an April 2012 addendum noting the claims file was reviewed), which examiner diagnosed sensory polyneuropathy; again, however, the examination report did not clearly address whether or not the Veteran has peripheral neuropathy involving his right upper extremity or either lower extremity, and if so, whether it had its onset during the Veteran's active service or was otherwise related to his active service, including conceded herbicide exposure.  The Board adds that the examiner also did not explain to which extremities the sensory polyneuropathy diagnosis relates, and whether such sensory polyneuropathy had its onset during his active service or is otherwise related to his active service, to include concede herbicide exposure in Vietnam.  Therefore, regrettably, the Board finds that a remand is necessary for a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, pursuant to the Board's February 2012 remand, the Veteran's recent VA treatment records (dated through May 2014) have been associated with the claims file.  Several recent records (electronic) dated from June 2009 to January 2014 reflect that the Veteran has been followed by a private neurologist, Dr. S., including for peripheral neuropathy.  See, e.g., December 2013; October 2012.  Therefore, on remand, any outstanding private treatment records from Dr. S. dated since 2009 should be obtained and, to that end, a completed Form 21-4142 should be requested from the Veteran.

The Board also notes that several of the Veteran's VA treatment records were associated with the claims file after the most recent September 2012 Supplemental Statement of the Case (SSOC).  Therefore, on remand, the RO/AMC should ensure that a review of all of these more recent VA treatment records (dated through May 2014) is performed.





B.  PTSD

An April 2011 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective March 22, 2007.  In March 2012, the Veteran filed a notice of disagreement relating to the initial rating, but no Statement of the Case (SOC) has been issued, and there is no indication in the claims file that the AOJ has yet responded or otherwise acknowledged the notice of disagreement has been received.  Therefore, this claim will be remanded to allow the AOJ to provide the appellant with an appropriate SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding private treatment records from Dr. Sotomyer (neurologist) and any other practitioner who has relevant records.  See, e.g., VA treatment records, October 2012 and December 2013.  To that end, request that the Veteran provide  completed Form 21-4142 authorization.  If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2. After the above development has been completed, schedule a new VA examination to address the current nature and etiology of any peripheral neuropathy of the right upper extremity, right lower extremity, and left lower extremity.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All necessary testing should be performed.

Following review of the claims file, including the remand, and an examination of the Veteran, the examiner should provide an opinion regarding whether it is "at least as likely as not" (i.e., probability of 50 percent) that any a) peripheral neuropathy, or b) any other neurologic disorder affecting either lower extremity or the right upper extremity, had its onset during the Veteran's active service, or is otherwise related to his active service (including but certainly not limited to his conceded exposure to herbicides in Vietnam).

[NOTE:]  Please ask the examiner to specify to which extremity or extremities each diagnosis relates.

[NOTE:] Please note that an opinion is requested not only as to whether any neuropathy was caused by conceded herbicide exposure, but also whether it otherwise at least as likely as not had its onset during the Veteran's active service or otherwise be related to his service.

It is noted that the March 2012 examiner indicated that exposure to herbicide only causes acute and subacute neuropathy.  The examiner further indicated there is no medical literature that substantiates chronic ongoing neuropathy from herbicide exposure.  In September 2013, the provisions of 38 C.F.R. § 3.309(e) were amended based on a September 2010 report of the National Academy of Sciences which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  Accordingly, the terms "acute and subacute" were replaced by "early onset" and the Note which required that neuropathy be transient was removed.  Peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to quality for the presumption of service connection.  78 Fed. Reg. 54763 (Sept. 6, 2013). 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.

3. Provide the Veteran with a SOC as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes consideration of the VA treatment records dated since September 2012 (see Virtual VA).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


